Exhibit 99.1 TOP YIELD HOLDINGS LTD CONSOLIDTAED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in US Dollars) TOP YIELD HOLDINGS LTD INDEX TO CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Page(s) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 STATEMENTS OF CONSOLIDATED FINANCIAL POSITION 3 STATEMENTS OF CONSOLIDATED INCOME AND COMPREHENSIVE INCOME 4 STATEMENTS OF CONSOLIDATED STOCKHOLDERS' EQUITY 5 STATEMENTS OF CONSOLIDATED CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
